Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 2, 12, 13, 15, 18-21, 31, 51 and 52 are currently pending. Claims 1, 2, 12, 13, 15, 18-21 and 31 have been amended by Applicants’ amendment filed 09-01-2022. Claims 6, 8-10, 24, 25, 27-29, 32, 33, 37, 42 and 45 have been canceled by Applicants’ amendment filed 09-01-2022. Claims 51 and 52 have been added by Applicants’ amendment filed 09-01-2022.

Applicant's elects Group I without traverse, claims 1, 6, 8-10 and 18-21, drawn to a method of reacting a cell nucleus informational molecule with an analytical biomolecule; and the election of Species as follows: 
Species (A): wherein the analytical biomolecule is a  transposome complex (claim 6); 
Species (B): wherein the analytical biomolecule is transposome complex (claim 9); 
Species (C): wherein nuclear permeability enhancer is selected from compounds that disrupt nuclear pore complex hydrophobic interactions (claim 18); 
Species (D): wherein the nuclear permeability enhancer is a nuclear localization signal peptide (NLS) (claim 21), 
Species (E): wherein the analytical biomolecule is a transposase or transposome complex (claim 25);
Species (F): wherein nuclear permeability enhancer is Pitstop-2 (claim 28);
Species (G): wherein the selective delivery is carried out as recited in (a)-(d) of instant claim 33 (claim 33);
Species (H): (a) wherein selective delivery of the first analytical biomolecule to the first cellular compartment comprises treating the cell with a permeability enhancer and/or (d) treating the cell with a permeability enhancer for the second cellular compartment (claim 33); and
Species (I): (b) the second cellular compartment is the mitochondria and the second informational molecule is a mitochondrial informational molecules (claim 37), in the reply filed on May 17, 2022 was previously acknowledged.  

Claims 24, 25, 27-29, 31-33, 37, 42 and 45 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 2, 8, 12, 13, 15 and 19-21 were previously withdrawn, and claims 51 and 52 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement is deemed proper and is made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1 and 18 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2022 has been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed June 28, 2019 is CON of a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/US17/068672, filed December 28, 2017; which claims the benefit of US Provisional Patent Application 62/440,089, filed December 29, 2016.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application 62/440,089, filed December 29, 2016, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “wherein the nuclear permeability enhancer is not digitonin”. Therefore, the priority date for the presently claimed invention is December 28, 2017, the filing date of International Patent Application PCT/US2017/068672. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 1 and 18 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed September 1, 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
The provisional rejection of claims 1 and 18 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 28-31 and 50-71 of copending US Patent Application No. 17/276,667 because the claims are patentably distinct from each other.


Maintained Objections/Rejections	
Claim Interpretation: The term “nuclear permeability enhancer” in claim 1 is interpreted to refer to any reagent, compound, molecule, enzyme, solvent and/or buffer; as well as, any chemical, physical, mechanical and/or enzymatic technique (e.g., heating, cooling, hypotonic shock, swelling the nuclear envelop, a compound or molecule that binds a recognition site, etc.) that increases the permeability of any nuclear envelope by any amount without disrupting the nuclear membrane.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1 and 18 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The rejection of claims 1 and 18 is maintained as being indefinite for the recitation of the term “nuclear permeability enhancer increases the permeability of the nuclear envelop” in line 10 because the terms “enhancer” and “increases” are relative terms that renders the claim indefinite. The terms “enhance” and “increase” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite amount of enhancement and/or increase in nuclear envelop permeability as compared to some other value (increases the permeability of the nuclear envelope in normal healthy cells; an increase over cellular membranes pre-treated with Pitstop-2; in the cells of mammals with influenza, etc.), wherein the nuclear membrane is not disrupted in any way (e.g., rupture, put under tension, leakage of cytoplasm, increase pore size, etc.), such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term ”the nuclear envelope” in line 10. There is insufficient antecedent basis for the term “the nuclear envelop” in the claim .
Claim 1 is indefinite for the recitation of the term “without disrupting” in line 11 because it is unclear what type and/or amount of ‘disruptions’ are encompassed by the term “without disrupting”. It appears that increasing pore size and/or permeability of the nuclear membrane is a ‘disruption’ of the nuclear membrane as recited in instant claim 1 because, for example, paragraph [0041] of the as-filed Specification teaches that “suitable enhancers include compounds that disrupt NPC hydrophobic interactions”; while paragraph [0042] teaches “Clathrin inhibitor Pitstop-2 disrupts the nuclear pore complex permeability barrier” and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term ”the nuclear membrane” in line 11. There is insufficient antecedent basis for the term “the nuclear membrane” in the claim.
The rejection of claim 18 is maintained as being indefinite for the recitation of the term “compounds that disrupt nuclear pore complex (NPC) hydrophobic interactions” in lines 2-3 because it is unclear as to what compounds currently known (and/or yet to be discovered) are encompassed by the term “compounds that disrupt nuclear pore complex (NPC) hydrophobic interactions” including what types of NPC hydrophobic interactions are encompassed by the term given that instant claim 1 recites that the nuclear permeability enhancer increases the permeability of the nuclear envelope without disrupting the nuclear membrane. Moreover, it is unclear whether the term refer to toxins, all compounds comprising a carboxylic acid; water-soluble compounds; water-insoluble compounds; all alcohols; compounds with a molecular weight less than 500 g/mole; compounds comprising thiols; compounds comprising at least 50 nucleotides, etc. such that the compound is able to increase the permeability of the nuclear envelop by any degree without disrupting the nuclear membrane in any way and, thus, the metes and bounds of the claim cannot be determined.
The rejection of claim 18 is maintained as being indefinite for the recitation of the term “compounds that bind to and/or inhibit clathrin” in line 4 because it is unclear as to what compounds currently known and/or yet to be discovered are encompassed by the term “compounds that bind to and/or inhibit clathrin” in all species; and whether the term refers to all naturally occurring compounds, all compounds comprising an amide group; water-soluble/water-insoluble compounds; compounds with a molecular weight above 500 g/mole; synthetic compounds comprising a diphenyl structure; compounds comprising at least 1000 nucleotides, etc.) such that compound is able to increase the permeability of the nuclear envelop by any degree without disrupting the nuclear membrane in any way and, thus, the metes and bounds of the claim cannot be determined.
The rejection of claim 18 is maintained as being indefinite for the recitation of the term “compounds that bind to and/or inhibit clathrin, and nuclear localization single peptides (NLS)” in line 4 because it is unclear whether the term refers to ‘compounds that bind to and/or inhibit clathrin, and compounds that bind and/or inhibit nuclear localization single peptides (NLS)’; or whether the term is meant to recited two separate compounds such as “compounds that bind to and/or inhibit clathrin”, as well as, “nuclear localization single peptides (NLS)” and, thus, the metes and bounds of the claim cannot be determined.
Claim 18 is indefinite for the recitation of the term “nuclear localization single peptides (NLS)” in line 4 because it is unclear as to what compounds currently known and/or unknown (e.g., yet to be discovered) are encompassed by the term “nuclear localization signal peptides (NLS)”. As an initial matter, the term “(NLS)” does not appear to be an abbreviation for the term “nuclear localization signal peptides”, and it is unclear whether all “nuclear localization signal peptides” are nuclear permeability enhancers; whether the term refers to all synthetic peptides, all single peptides comprising 5 to 30 monomers; water-soluble/water-insoluble peptides; peptides obtained from a mammal, etc. such that the signal peptide is able to increase the permeability of the nuclear envelop by any degree without disrupting the nuclear membrane in any way and, thus, the metes and bounds of the claim cannot be determined.

Response to Arguments
	Applicant’s arguments filed September 1, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) regarding “compounds that disrupt nuclear pore complex hydrophobic interactions”, the Specification describes “compounds that disrupt nuclear pore complex hydrophobic interactions”, and compounds that “inhibit clathrin”, and provides a summary of the state of the are at paragraphs [0042] and [0043], including Ribbeck et al., which describes in its abstract that “surface hydrophobicity represents a major sorting criterion of NPCs and that “interference with hydrophobic interactions causes a reversible collapse of the permeability barrier of NPCs”; as well as, indicated that trans-cyclhexane-1,2-diol is an agent that disrupts nuclear pore complex hydrophobic interactions; while Liashkovich describes Pitstop-2 as a compound that compromises the NPC permeability barrier (Applicant Remarks, pg. 10, second and third full paragraphs); and (b) the terms "compounds that disrupt nuclear pore complex hydrophobic interactions," "compounds that bind to and/or inhibit clathrin," and "nuclear localization signal peptides" are all well-defined and, more specifically the as-filed Specification at paragraph [0044] provides a specific definition for nuclear localization signal peptides (NLS) as “amino acid sequences typically used to tag proteins for import into the cell nucleus by nuclear transport” (Applicant Remarks, pg. 11, first and second full paragraphs).
	Regarding (a), instant claim 1 recites “wherein the nuclear permeability enhancer increases the permeability of the nuclear envelope without disrupting the nuclear membrane, wherein the nuclear permeability enhance is not digitonin”. Instant claim 18 recites: “the nuclear permeability enhancer is chosen from compounds that disrupt nuclear por complex (NPC) hydrophobic interactions, compounds that bind to and/or inhibit clathrin, and nuclear localization signal peptides (NLS)”. The Examiner contends that instant claims 1 and 18 are indefinite because it is wholly unclear what compounds are nuclear permeability enhancers that do not disrupt the nuclear membrane in any way and/or by any amount.  MPEP 2173.05(g) indicates that:
“the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)” (underline added).

“See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167” (underline added).

Applicant points to paragraphs [0042]-[0043] including Liashkovich which is specifically directed to Pitstop-2 as a disrupter of the nuclear port complex permeability barrier; Chen et al. describing inhibitors of clathrin-dependent endocytosis to enhance TGF signaling and response; and Ribbeck et al., which appears to provide a few broad exemplary nuclear permeability “enhancers” that disrupt nuclear pore complex hydrophobic interactions including aliphatic alcohols including C4-10-alkyl-diols, cyclic diols, cycloalkane-diols, or vicinal diols (e.g., trans-1,2-cyclohexanediol, n-hexane-1,2-diol, 1,6-hexane-diol); and/or surfactants such as digitonin (See; paragraphs [0042]-[0043]). As an initial matter, it is noted that not all compounds that bind to or inhibit clathrin are nuclear permeability enhancers. Although Applicant points to paragraphs [0043]-[0044] for support, the references cited by Applicant teach something very different. For example,
Liashkovich et al. teach: 
“To test if the NPC permeabilization effect by Pitstop-2 can be attributed to an indirect action via clathrin we examined whether another clathrin inhibitor Pitstop-1, which binds to the -propeller domain, is able to induce a similar effect. However, Pitstop-1 was unable to induce the influx of 70kDa FITC dextran into the nuclei” (underline and italic added) (pg. 2, first partial paragraph, lines 11-14).

Chen et al. teach:
“The nuclear localization of P-Smad2 was then analyzed by indirect fluorescent staining. As shown in Fig. 1J, -CD and TGF1 together promoted nuclear localization of P-Smad2 (d), whereas each when applied on its own did not promote such localization (b and c)” (underline and italic added) (pg. 2, first partial paragraph, lines 11-14).

Ribbeck et al. teach: 
“n-hexane-1,2,-diol, but not the less hydrophobic hexane-triol caused non-selective opening of the NPCs” (underline and italics added) (pg. 2669, col 2; Figure 7).

Thus, it is completely unclear which of the tens of thousands of compounds including aliphatic alcohols, surfactants, clathrin binders, clathrin inhibitors, commercially available compounds (and/or combinations thereof) such as, for example, the compounds listed in the Kirk-Othmer Encyclopedia of Chemical Technology as evidenced by Kenneally (2001); surfactants encompassed in The Handbook of Industrial Surfactants comprising more than 23,000 chemicals including over 15,000 surfactants as evidenced by Ash et al. (2010); the over 100,000 samples in the LGC Analytical Reference Materials catalog as evidenced by LGC (pg. 15, first full paragraph); the compounds provided in the book of Chemistry and Technology of Surfactants as evidenced by Farn (2006); the compounds provided in The Merck Index: An Encyclopedia of Chemicals, Drugs, and Biologicals, 15th Edition as evidenced by Williams (2013), the Sigma-Aldrich Book of Fine Chemicals comprising 3,216 pages as evidenced by Sigma-Aldrich (2011), etc. are nuclear permeability enhancers that do not disrupt the nuclear membrane. Thus, it is wholly unclear which compounds (and/or combinations of compounds) are nuclear permeability enhancers that increase the permeability of the nuclear envelope without disrupting the nuclear membrane as broadly recited in instant claims 1 and 18. 
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments with regard to nuclear permeability enhancers. As an initial matter, contrary to Applicant’s assertion, there is no clear definition of the terms "compounds that disrupt nuclear pore complex hydrophobic interactions," "compounds that bind to and/or inhibit clathrin," and "nuclear localization signal peptides", such that one of ordinary skill in the art would be appraised of which compounds in these broad classes of compounds will act as nuclear permeability enhancers are recited in instant claim 1. More specifically, there is no clear definition of the term “nuclear localization signal peptides (NLS)” recited in the instant as-filed Specification. The as-filed Specification (at paragraph [0044]) teaches that “exemplary enhancers also include nuclear localization signal (NLS), which are amino acid sequences typically used to tag proteins for import into the cell nucleus by nuclear transport”, which is NOT a specific definition for nuclear localization signal peptides (NLS) that act as nuclear permeability enhancers of instant claim 1. As noted supra, paragraph [0044] of the instant as-filed Specification merely provides exemplary enhancers, teaching that “in some embodiments, the NLS is covalently or non-covalently linked to an analytical biomolecule”. Instant claim 18 does not clearly identify the NLS peptides (or some structural feature thereof) that allows these compounds to act as nuclear permeability enhancers that do not disrupt the nuclear membrane in any way and by any amount (including disrupting the nuclear pore complex). Additionally, it is wholly unclear whether the NLS peptides are required to be linked to an analytical biomolecule in order to act as an enhancer and, thus, Applicant has not particularly pointed out and distinctly claimed the subject matter of the invention.

Claim Rejections - 35 USC § 102
	Please Note: the references have been modified slightly in view of Applicants’ amendments and arguments filed 09-01-2022.

(1)	 The rejection of claims 1 and 18 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Giresi et al. (US Patent Application Publication No. 20160060691, published March 3, 2016; PCT published November 27, 2014; effective filing date May 23, 2013; of record) as evidenced by Kia et al. (BMC Biotechnology, 2017, 17(6), 1-10; of record); and Saxonov (US Patent Application Publication No. 20120316074, published December 13, 2012; of record); and Boni et al. (The Journal of Cell Biology, 2015, 209(5), 705-720; of record); and Walev et al. (PNAS, 2001, 98(6), 3185-3190); and Amidzadeh et al. (Avicenna Journal of Medical Biotechnology, 2014, 6(1), 38-46).
Regarding claims 1 and 18, Giresi et al. teach a method for analyzing polynucleotides such as genomic DNA (interpreted as whole genome nucleic acids), wherein the method comprises: (a) treating chromatin isolated from a population of cells with a transposase and molecular tags to produce tagged fragments of genomic DNA; (b) sequencing a portion of the tagged fragments to produce a plurality of sequence reads; and (c) making an epigenetic map of a region of the genome of the cells by mapping information obtained from the sequence reads to the region (paragraph [0004]). Giresi et al. teach that the treating step (a) can comprise isolating nuclei from a population of cells (interpreted as cell nuclei); and combining the isolated nuclei with the insertional enzyme complex (interpreted as a transposome complex), wherein the combining results in both lysis of the nuclei to release the chromatin, and production of the tagged fragments of genomic DNA, such that the transposase can be derived from Tn5 transposase, from MuA transposase, or from Vibhar transposase including the use of custom Nextera PCR primers (interpreted as contacting the cell nucleus; interpreting chromatin and gDNA as a cell nucleus informational molecules; and interpreting the insertional enzyme complex as a transposase or transposome complex, analytical biomolecule and as a permeability enhancer; reacting the informational molecule with the permeability enhancer and the analytical biomolecule; and transposase or transposome complex inherently comprising a transposase and two end compositions, claim 1) (paragraphs [0009]; and [0158], lines 1-4), wherein NEXTERA is a transposon-based approach in which DNA is fragmented and an adaptor can be ligated in a single step reaction, such that a transposome complex can comprise a free transposon ends and a transposase as evidenced by Saxonov (paragraph [0126], lines 1-6). Giresi et al. teach that chromatin is isolated from a population of cells with an insertional enzyme complex to produce tagged fragments of DNA, such that the chromatin is tagmented (i.e., tagged and cleaved in the same reaction) using an insertional enzyme such as Tn5 or MuA that cleaves the genomic DNA in open regions in the chromatin and adds adaptors to both ends of the fragments (interpreted as reacting informational molecules and analytical biomolecules; transposase or transposome complex; and insertional enzyme, Tn5 and MuA as nuclear permeability enhancers, claim 1) (paragraph [0091], lines 1-9), wherein it is known that using Tn5 and a free transposon end that contains a transposase recognition site Mosaic End (ME) and the sequencing adaptor for a transposome complex as evidenced by Kia et al. (pg. 1, col 2; first partial paragraph, lines 5-8). Giresi et al. teach that the cell sample can be permeabilized to allow access for the insertional enzyme, wherein permeabilization can be performed in a way to minimally perturb the nuclei in the cell sample, such that the cell sample can be permeabilized using a permeabilization agent including, but not limited to, NP40, digitonin, tween, streptolysin, cationic lipids, hypotonic shock and/or ultrasonication; and/or the insertional enzyme can be highly charged, which can allow it to permeabilize through cell membranes (interpreted as encompassing the permeability enhancers including enhancers that do not disrupt the nuclear membrane; and encompassing the compounds of claim 18, claim 18) (paragraph [0100]); wherein it is known that inner nuclear membrane (INM) localization of Lamin B receptor (LBR) and Lap2b reporters by FRAP and IF after Triton/Digitonin permeabilization as evidenced by Boni et al. (interpreting the permeability agents broadly recited as the permeability agents encompassed by instant claim 1; as well as, Triton/Digitonin, streptolysin-O, and Tween 20 as encompassing permeability enhancers that do not disrupt the nuclear membrane; wherein the enhancer is not digitonin, claim 1) (pg. 719, col 2, first full paragraphs, lines 1-2); and wherein it is known that streptolysin-O can be used to reversible permeabilize adherent and non-adherent cells, allowing delivery of molecules with up to 100kDa mass to the cytosol as evidenced by Walev et al. (Abstract, lines 1-3); and where it is known that Tween 20 is able to solubilize cell membrane without affecting cell membrane integrity as evidenced by Amidzadeh et al. (pg. 44, col 2, first full paragraph).
Giresi et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
	Applicant’s arguments filed September 1, 2022 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) Giresi does not teach nuclear permeability enhancers wherein the nuclear permeability enhancer increases the permeability of the nuclear envelope without disrupting the nuclear membrane, wherein digitonin is excluded; and the “permeability enhancers” of Giresi are outside of the scope of the present claims (Applicant Remarks, pg. 12; last full paragraph, lines 1-5); and (b) agents that lyse membranes will necessarily disrupt the nuclear membrane, wherein Tween and NP40 are commonly found in lysis buffers (Application Remarks, pg. 12; last full paragraph, lines 8-10). 
	Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of the claim language. MPEP 2112.01(I) states:
where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Applicants’ assertion that Giresi does not teach nuclear permeability enhancers wherein the nuclear permeability enhancer increases the permeability of the nuclear envelope without disrupting the nuclear membrane, wherein digitonin is excluded; and the “permeability enhancers” of Giresi are outside of the scope of the present claims, is not found persuasive. Instant claim 1 does not require any specific permeabilization enhancers. Giresi et al. clearly teach that permeabilization can be performed in a way to minimally perturb the nuclei in the cell sample. Thus, any compounds that permeabilize the cell while minimally perturbing the nuclei can be used including compounds within and/or outside of the examples provided in Giresi et al. (e.g., NP40, digitonin, tween, streptolysin, cationic lipids, hypotonic shock and/or ultrasonication; and/or the insertional enzyme can be highly charged, which can allow it to permeabilize through cell membranes), such that Giresi et al. teach all of the limitations of the claims. For example, 
Giresi et al. teach:
that the cell sample can be permeabilized to allow access for the insertional enzyme, wherein permeabilization can be performed in a way to minimally perturb the nuclei in the cell sample, such that the cell sample can be permeabilized using a permeabilization agent including, but not limited to, NP40, digitonin, tween, streptolysin, cationic lipids, hypotonic shock and/or ultrasonication; and/or the insertional enzyme can be highly charged, which can allow it to permeabilize through cell membranes; 
wherein it is known that inner nuclear membrane (INM) localization of Lamin B receptor (LBR) and Lap2b reporters by FRAP and IF after Triton/Digitonin permeabilization as evidenced by Boni et al.; 
wherein it is known that streptolysin-O can be used to reversible permeabilize adherent and non-adherent cells, allowing delivery of molecules with up to 100kDa mass to the cytosol as evidenced by Walev et al.; and 
where it is known that Tween 20 is able to solubilize cell membrane without affecting cell membrane integrity as evidenced by Amidzaheh et al. 
(interpreting the permeability agents broadly recited as the permeability agents encompassed by instant claim 1; as well as, Triton/Digitonin, streptolysin-O, and Tween 20 as encompassing permeability enhancers that do not disrupt the nuclear membrane; wherein the enhancer is not digitonin) (See; paragraphs [0015]; and [0100]).]
Thus, Giresi et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that NP40 and Tween are commonly found in cell lysis buffers that will necessarily disrupt nuclear membranes, is not found persuasive. As noted supra, Tween 20 is clearly a permeability enhancer that does not disrupt the nuclear membrane. Moreover, the instant claim 1 uses the term “comprising” which is open ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding additional compounds, components, solvents, and/or reactants including compounds that cause cell lysis under a variety of conditions including at a particular concentration. Instant claim 1 is very broadly recited and merely requires contacting a cell nucleus comprising a nuclear target nucleic acid with a nuclear permeability enhancer, wherein the nuclear permeability enhancer increases the permeability of the nuclear envelop without disrupting the nuclear membrane. Giresi et al. clearly teach contacting a cell nucleus with a nuclear permeability enhancer as recited in instant claim 1.



(2)	The rejection of claims 1 and 18 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Cusanovich et al. (Science, published May 2015, 910-914; and Supplementary Materials, 2015, 1-34; of record) as evidenced by Irvin et al. (Journal of Bacteriology, 1981, 1397-1403); and Mansour (Biologia Plantarum, 1995, 37(1), 143-145); and Kojima et al. (Journal of Biological Chemistry, 2014, 289(38), 26464-26473); and Serdiuk et al. (Nanoscale Research Letters, 2014, 9(568), 1-5).
Regarding claims 1 and 18, Cusanovich et al. teach chromatin accessibility profiles of more than 15,000 single cells, where the data to cluster cells on the basis of chromatin accessibility at the level of single cells both between and within cell types, with a scalable method that can accelerate progress toward a human cell atlas (Abstract, lines 7-12). Cusanovich et al. teach the sequencing of deoxyribonuclease I (DNase I) digestion products and assay for transposase-accessible chromatin using sequencing (ATAC-seq) measure the degree to which specific regions of chromatin are accessible to regulatory factors (pg. 910, first full paragraph). Cusanovich et al. teach combinatorial cellular of genomic DNA fragments for haplotype resolution or de novo genome assembly to acquire data from thousands of single cells without requiring their individual processing, such that populations of nuclei (interpreted as cell nuclei) were molecularly barcoded (interpreted as nucleic contacted with barcodes as informational molecules) in each of many wells, wherein the nuclei were pooled, diluted, and intact nuclei were redistributed to a second set of wells, a second barcode was introduced to complete library construction (interpreted as contacting nuclei with an informational molecule including a permeability enhancer; and reacting the informational molecule with an analytical biomolecule, claim 1) (pg. 910, col 2, last partial paragraph; and pg. 901, col 3, first partial paragraph, lines 3-8). Cusanovich et al. teach the integration of combinatorial cellular indexing and ATAC-seq to measure chromatin accessibility in large numbers of single cells, such that in ATAC-seq permeabilized nuclei are exposed to transposase loaded with sequencing adaptors (tagmentation) as referenced in Buenrostro et al. and Adey et al., where the transposase preferentially inserts adaptors into nucleosome-free regions, wherein these “open” regions are generally sites of regulatory activity and correlate with DNAse I hypersensitive sites (interpreted as subjecting isolated nuclei to chemical treatment; unbinding nucleosomes; and fragmenting nucleosome-depleted nuclei, claims 1 and 18) (pg. 910, col 3, first full paragraph), wherein it is known that during tagmentation amplifiable DNA fragments suitable for high-throughput sequences are preferentially generated at locations of open chromatin; and that library fragments are amplified using Nextera PCR primers (interpreted as a first and second universal primers) as taught by Buenrostro et al. (pg. 1213, col 2, first full paragraph; and pg. 1214, col 1, third full paragraph, lines 1-3). Cusanovich et al. teach that adherent lines were trypsinazed, then both adherent and suspension cells were washed with PBS, cells were combined and lysed using cold lysis buffer comprising Tris-HCl, NaCl, MgCl2 and IGEPAL CA-630, supplemented with protease inhibitors; and that isolated nuclei were then pelleted and resuspended in Nextera TD buffer for tagmentation (interpreting Nextera as forming transposome complexes), wherein the tagmentation reaction was stopped by adding EDTA (interpreting isolated nuclei as having a nuclear membrane; interpreted as contacting cell nuclei a nuclear permeability enhancer; transposases; transposome complexes; and interpreting lysis buffers, trypsin, Tris-HCl, protease inhibitors, and IGEPAL CA-630 as permeability enhancers having the characteristics in claim 18, claims 1 and 18) (Supplementary Materials, pg. 2, second full paragraph, lines 1-7); wherein it was known that Tris buffer increases outer membrane permeability as evidenced by Irvin et al. (Abstract, lines 3-8); and wherein it is known that NaCl concentration increases cell membrane permeability as evidenced by Mansour (Abstract); and it was known that high salt concentrations increase permeability through OmpC Channels in E. coli as evidenced by Kojima et al. (Abstract); and wherein it was known that uptake of fluorescent nanoparticles is remarkably increased within 24 h after trypsinization; and that trypsin-induced protein digestion, provoking leaky cell plasma membrane which leads to the strongly enhanced cellular uptake of the nanoparticles as evidenced by Serdiuk et al. (Abstract). Cusanovich et al. teach that the nuclei were incubated, pooled, and the pooled nuclei sorted on a FACSAria II cell sorter; and 15 nuclei were sorted into each well of a 96-well plate containing EB buffer; and Tn5 was released from the DNA and libraries were amplified while incorporating standard Nextera library barcodes following the protocol, such that after PCR samples were pooled, and sequenced on a MiSeq (Illumina) (interpreted as transposase or transposome complex; analytical biomolecule; cell nucleus; barcodes as informational molecules; nucleic acids and proteins, chromatin as analytical biomolecules; transposome complex; and Tn5 transposase, buffers and PCR enzymes as permeability enhancers, claims 1, 6, 9, 10 and 18) (Supplementary Materials, pg. 2, second full paragraph, lines 7-19; and pg. 2, last partial paragraph). Cusanovich et al. teach that to integrate combinatorial cellular indexing and ATAC-seq to measure chromatin accessibility in large number of single cells, nuclei were molecularly tagged with barcoded Tn5 transposase complexes as shown in Figure 1A, wherein different barcodes are represented in each well as shown in in Figure 1A, then 15-25 nuclei were pooled diluted, and redistributed to each of the 96 wells of a second plate using a cell sorter, such that after lysing nuclei, a second barcode is introduced during polymerase chain reaction (PCR) with indexed primers complementary to the transposase-induced adapters, after which, all PCR products are pooled and sequenced (interpreted as reacting a cell nucleus with an analytical biomolecule comprising an informational molecule with an analytical molecule; a transposome complex; transposase; two transposon end sequences; and lysing reagent as a permeability enhancer, claims 1, 6, 9, 10 and 18) (pg. 910, col 3, second and third full paragraph; and pg. 911, Figure 1).
Cusanovich et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
	Applicant’s arguments filed September 1, 2022 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) Cusanovich does not teach nuclear permeability enhancers wherein the nuclear permeability enhancer increases the permeability of the nuclear envelope without disrupting the nuclear membrane (Applicant Remarks, pg. 13, entire page). 
	Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the limitations as recited in instant claim 1. Applicants’ assertion that Cusanovich does not teach nuclear permeability enhancers wherein the nuclear permeability enhancer increases the permeability of the nuclear envelope without disrupting the nuclear membrane, is not found persuasive. As discussed supra, instant claim 1 does not require any specific permeabilization enhancers. Cusanovich et al. teach:
that adherent lines were trypsinazed, then both adherent and suspension cells were washed with PBS, cells were combined and lysed using cold lysis buffer comprising Tris-HCl, NaCl, MgCl2 and IGEPAL CA-630, supplemented with protease inhibitors; and that isolated nuclei were then pelleted and resuspended in Nextera TD buffer for tagmentation, wherein the tagmentation reaction was stopped by adding EDTA (interpreting isolated nuclei as having an undisrupted nuclear membrane);
wherein it was known that Tris buffer increases outer membrane permeability as evidenced by Irvin et al.; 
wherein it is known that NaCl concentration increases cell membrane permeability as evidenced by Mansour; 
wherein it was known that high salt concentrations increase permeability through OmpC Channels in E. coli as evidenced by Kojima et al.; and
wherein it was known that uptake of fluorescent nanoparticles is remarkably increased within 24 h after trypsinization; and that trypsin-induced protein digestion, provoking leaky cell plasma membrane which leads to the strongly enhanced cellular uptake of the nanoparticles as evidenced by Serdiuk et al.
(interpreting the permeability agents broadly recited as the permeability agents encompassed by instant claim 1; as well as, trypsin, Tris-HCl, NaCl, protease inhibitors, and IGEPAL CA-630 as encompassing permeability enhancers that do not disrupt the nuclear membrane; wherein the enhancer is not digitonin).
	Thus, Cusanovich et al. teach all of the limitations of the claims.
.

New Objections/Rejections
Markush Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites the term “wherein the nuclear permeability enhancer is chose from compounds that disrupt nuclear pore complex (NPC) hydrophobic interactions, compounds that bind to and/or inhibit clathrin, and nuclear localization signal peptides”, such that claim 18 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the nuclear permeability enhancer is selected from the group consisting of compounds that disrupt nuclear pore complex (NPC) hydrophobic interactions, compounds that bind to clathrin, compounds that inhibit clathrin, and nuclear localization signal peptides”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. This is a new rejection necessitated by amendment of the claims in the response filed 09-01-2022.

Claims 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent Application 15/656,947 (Notice of Allowability mailed September 1, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/771,573; and the allowed claims of US Patent Application No. 15/656,947, which encompass a transposome complex contacted with nuclear target nucleic acids in a cell nucleus, wherein the nucleic acids are fragmented and tagged from the transposon end compositions in the presence of a permeability enhancer. 
	
Conclusion
Claims 1 and 18 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1675